NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 15a0459n.06

                                                No. 13–2374                                         FILED
                                                                                             Jun 18, 2015
                             UNITED STATES COURTS OF APPEALS                             DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

RANDY D. PEARCE,                                          )
                                                          )
        Plaintiff - Appellant,                            )
                                                          )
v.                                                        )     ON APPEAL FROM THE UNITED
                                                          )     STATES DISTRICT COURT FOR THE
CHRYSLER GROUP, L.L.C. PENSION                            )     EASTERN DISTRICT OF MICHIGAN
PLAN,                                                     )
                                                          )
        Defendant - Appellee.                             )
                                                          )


BEFORE: WHITE, DONALD, and O’MALLEY*, Circuit Judges.

        HELENE N. WHITE, Circuit Judge. In this action to recover supplemental retirement

(“30-and-Out”) benefits from Defendant-Appellee Chrysler Group L.L.C. Pension Plan (“Plan”)

under the Employee Retirement Income Security Act (“ERISA”) § 502(a)(1)(B), 29 U.S.C.

§ 1132(a)(1)(B), Plaintiff-Appellant Randy Pearce (“Pearce”) appeals the district court’s: 1)

grant of summary judgment to the Plan; 2) finding that the Summary Plan Description (“SPD”)

did not materially conflict with the Pension Plan, and therefore any motion to amend the

complaint to seek equitable relief under ERISA § 502(a)(3) would be futile; 3) denial of Pearce’s

request for discovery; and 4) striking of Pearce’s reply brief filed in opposition to the Magistrate

Judge’s Report and Recommendation. We AFFIRM as to issues 1, 3 and 4, and REVERSE and

REMAND as to issue 2.




         * The Honorable Kathleen M. O’Malley, United States Court of Appeals for the Federal Circuit, sitting by
designation.
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


                                                   I. FACTS

         In October 2008, with insolvency looming, Chrysler offered Pearce—a 60-year old who

had worked in a Chrysler manufacturing plant for more than 33 years—a buyout package

consisting of $50,000 plus a $25,000 car voucher. These incentives would be in addition to any

benefits Pearce had earned under the Pension Plan, which included 30-and-Out benefits designed

to help early retirees make ends meet until eligible for Social Security benefits. Chrysler

provided Pearce with Pension Statements to help him decide whether to accept the buyout, all of

which advised Pearce to consult the SPD for more details.1

        It is undisputed that Pearce was eligible for 30-and-Out benefits at the time he was

offered the buyout in October 2008. Approximately one month later, on November 25, 2008,

after discussing the terms of the SPD and his likely future with other employees of Chrysler,

Pearce declined the buyout offer. That same day, Chrysler terminated Pearce’s employment

based on his alleged improper use of company vehicles.2 The next day, Pearce applied to

Chrysler’s benefit manager, Benefit Express/Hewitt LLC (“Benefit Express”), for the pension

benefits he had earned under the Pension Plan.

        Pearce was anticipating receiving both his pension and 30-and-Out benefits because he

believed that he had satisfied the requirements set forth in the SPD. When he received his first

Pension Calculation Statement, however, he learned that the Plan was not paying him 30-and-

Out benefits. Benefit Express sent Pearce a letter explaining that he did not qualify for 30-and-

Out benefits because he had been terminated, and, under the terms of the Pension Plan, a

terminated employee is expressly excepted from receiving 30-and-Out benefits. Pearce, having

only been given the SPD, asked Benefit Express where in the SPD he could “find what you have

        1
          The Plan is required to furnish Pearce with an SPD. 29 U.S.C. § 1022.
        2
           Pearce denied any wrongdoing, filed an age-discrimination claim, and settled that claim in Chrysler’s
bankruptcy proceeding.

                                                      -2-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


stated and you have written.” There is no indication in the record that Pearce received a

response.

           Pearce then submitted a claim to Benefit Express’s Determination Review Team under

ERISA § 502(a)(1)(B). This claim was denied on the basis that Pearce’s “employment with the

Corporation ceased prior to the date [he had] retired.” Pearce requested a copy of the Pension

Plan and, after reviewing it, timely appealed Benefit Express’s determination to the Chrysler

Employee Benefits Committee/Pension Plan Administrator (“EBC”).3 The EBC did not respond,

Pearce brought an action in Michigan state court, and Chrysler removed the action to federal

court. After the federal court proceedings had begun, the EBC denied Pearce’s administrative

appeal. Because the EBC’s decision was untimely, the district court remanded Pearce’s claim to

the EBC for review of a renewed appeal. Pearce renewed his administrative appeal, arguing that

his claim should be evaluated based on the SPD’s language, and that the terms of the Pension

Plan itself are not controlling because they materially conflict with the SPD. The EBC denied

Pearce’s appeal, and Pearce reopened his case in federal court.

           In the meantime, the Supreme Court held in CIGNA Corp. v. Amara, 131 S. Ct. 1866

(2011), that for claims brought under ERISA § 502(a)(1)(B), conflicts between the terms of an

SPD and a Pension Plan must be resolved in favor of the Pension Plan. Id. at 1878. However,

the Court went on to strongly suggest, if not hold, that conflicts between an SPD and the Pension

Plan can be addressed under ERISA § 502(a)(3), which allows a plan “participant, beneficiary,

or fiduciary ‘to obtain appropriate equitable relief’ to redress violations of . . . ERISA.” Id.

(quoting 29 U.S.C. § 1132(a)(3)).




           3
               Pearce alleges that he was unable to review the Pension Plan until May 5, 2010, and thus relied solely on
the SPD.

                                                            -3-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


       Pearce sought leave to amend his complaint to seek the equitable remedies of

reformation, estoppel, and surcharge under ERISA § 502(a)(3). After a Magistrate Judge issued

a Report and Recommendation denying Pearce’s claims, Pearce filed timely objections, the Plan

responded, and Pearce filed a reply brief. The district court struck Pearce’s reply brief, adopted

the Magistrate Judge’s Report and Recommendation, dismissed Pearce’s complaint, and denied

as futile Pearce’s motion to amend his complaint. Specifically, the district court concluded that

the SPD and the Pension Plan do not conflict, that the Plan’s denial of Pearce’s claim was neither

arbitrary nor capricious, and that CIGNA barred Pearce’s claim to enforce the terms of the SPD

under ERISA § 502(a)(1)(B). Pearce v. Chrysler Grp. LLC Pension Plan, No. 10–14720, 2013
WL 5178478, at *10 (E.D. Mich. Sept. 12, 2013). Pearce now appeals.

                                    II. THE SPD AND PLAN

       A. The SPD

       Pertinent here, the SPD states:

               This Summary Plan Description (SPD) summarizes the Pension
               Plan and covers the highlights of the Plan details of greatest
               interest to you. Make sure to read carefully the sections explaining
               the basic pension rates and the type of retirement that would apply
               to you.

               While this booklet provides most of the information you need to
               know about the Chrysler LLC Pension Plan, it is only a summary
               of Plan provisions. The Chrysler LLC Pension Plan is governed by
               its Plan document and trust agreement. If there is a conflict
               between this summary and the Plan document and trust agreement,
               the Plan document and trust agreement will govern.

               ....




                                               -4-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


               Early Retirement - Between Age 55 and 62

               Eligibility
               You can retire at or after age 55, but before age 62[,] if you meet
               either of the following conditions:
                      Your age and credited service total 85 points or more
                      You have 10 or more years of credited service.

               ....

               Monthly Pension Supplements and Temporary Pension

               Supplements consist of either an early retirement supplement for
               eligible retirees with 30 or more years of credited service or an
               interim supplement for eligible retirees with less than 30 or more
               years of credited service. You do not need to be actively employed
               at retirement to be eligible for a supplement. However, you must
               retire and begin receiving pension benefits within five years of
               your last day of work for the Company in order to receive any
               supplements for which you are eligible.

               Early Retirement Supplement
               If you are eligible for Early Retirement . . . and you have 30 or
               more years of credited service you may receive an early retirement
               supplement. This supplement is payable to you until you reach age
               62 and one month.

       B. The Pension Plan

       The relevant section of the Pension Plan expands upon the requirements for pension-

supplement eligibility:

               Eligibility Requirements. A participant who satisfies the following
               criteria shall be eligible to receive an Early Retirement
               Supplement:

               1. Participant is under the age of 62 and one month;
               2. The Participant has been credited with at least 30 years of
               Credited Service;
               3. Participant will retire under the early, special early[,] or
               permanent total disability retirement provisions hereof; and
               4. The Participant has filed his application for a Pension within
               five years of the last day of his employment.




                                               -5-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


                  Notwithstanding the foregoing, a Vested Terminated Participant
                  who met the eligibility requirements for early retirement at the
                  date his employment terminated shall not be eligible to receive an
                  Early Retirement Supplement. . . .

For purposes of the Pension Plan, a “Vested Terminated Participant” is defined as “an individual

whose employment with the Corporation ceased prior to the date he retired and who possessed a

vested right to a Deferred Pension at the date of termination of his employment.”

                                                III. ANALYSIS

                                                         A.

         We review de novo the district court’s grant of summary judgment, applying the same

standard of review to the administrator’s action as that applied by the district court. Bidwell v.

Univ. Med. Ctr., Inc., 685 F.3d 613, 616 (6th Cir. 2012). The parties agree that we give no

deference to the EBC’s determination whether the SPD conflicts with the Pension Plan.4 Under

the de novo standard, “[t]he most important consideration in construing a plan ‘is the language of

the plan itself as known by the employees, or as the employees should have known.’” Kolkowski

v. Goodrich Corp., 448 F.3d 843, 850 (6th Cir. 2006) (quoting Callahan v. Rouge Steel Co., 941
F.2d 456, 460 (6th Cir. 1991)); see also 29 U.S.C. § 1022(a) (stating that an SPD “shall be

written in a manner calculated to be understood by the average plan participant, and shall be

sufficiently accurate and comprehensive to reasonably apprise such participants and beneficiaries

of their rights and obligations under the plan”). Thus, though we employ “general principles of

contract law,” Williams v. Int’l Paper Co., 227 F.3d 706, 711 (6th Cir. 2000), our review

considers how a reasonable participant would have understood the language, Kolkowski, 448
F.3d at 850.

         4
           Pearce argues that the district court erred in using the deferential “arbitrary and capricious” standard in
deciding whether the SPD conflicts with the Pension Plan; the Plan disagrees, arguing that the district court did not
use this deferential standard in its actual analysis. We need not parse the language used by the district court,
however, because we apply the de novo standard.

                                                         -6-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


                                                B.

       Pearce argues that he is eligible for 30-and-Out benefits because he satisfied all of the

preconditions of eligibility discussed in the SPD: he had accrued a total of 85 points, he had 10

or more years of credited service, and he had applied for pension benefits within five years of his

last day of work. Further, argues Pearce, the SPD made clear that 30-and-Out benefits were not

limited to “active employees,” because the SPD clearly stated “You do not need to be actively

employed at retirement to be eligible for a supplement.”

       The Plan disagrees, arguing that 30-and-Out benefits are only available to participants

who are employed in some capacity on their last day of work. The Plan points to the terms of the

Pension Plan that expressly preclude a terminated employee, such as Pearce, from receiving 30-

and-Out benefits: “Notwithstanding the foregoing, a Vested Terminated Participant who met the

eligibility requirements for early retirement at the date his employment terminated shall not be

eligible to receive an Early Retirement Supplement. . . .”

       Here, it is clear that Pearce is not eligible for 30-and-Out benefits under terms of the Plan,

and thus he cannot recover under ERISA § 502(a)(1)(B). CIGNA, 131 S. Ct. at 1878 (holding

that SPDs provide “communication with beneficiaries about the plan, but . . . do not themselves

constitute the terms of the plan for purposes of § 502(a)(1)(B)” ). We therefore affirm the grant

of summary judgment to the Plan on Pearce’s § 502(a)(1)(B) claim.

                                                C.

       This does not end the inquiry, however, because under ERISA § 502(a)(3), a material

conflict between the SPD and the Pension Plan can give rise to a claim for equitable relief. The

district court denied Pearce’s motion to amend as futile, a decision we review for an abuse of

discretion. Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir. 2010); Crawford v. Roane, 53 F.3d



                                                -7-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


750, 753 (6th Cir. 1995). We will find that a district court abused its discretion when we are

“firmly convinced that a mistake has been made.” Rorrer v. City of Stow, 743 F.3d 1025, 1048

(6th Cir. 2013) (citing Ross v. Duggan, 402 F.3d 575, 581 (6th Cir. 2004)).

       Under ERISA, the SPD must be “written in a manner calculated to be understood by the

average plan participant, and shall be sufficiently accurate and comprehensive to reasonably

apprise such participants and beneficiaries of their rights and obligations under the plan.”

29 U.S.C. § 1022(a). The SPD must include, inter alia, “the plan’s requirements respecting

eligibility for participation and benefits; a description of the provisions providing for

nonforfeitable pension benefits; [and] circumstances which may result in disqualification,

ineligibility, or denial or loss of benefits.” 29 U.S.C. § 1022(b) (emphasis added).

       As a preliminary matter, as used by the Plan, the word “retire” appears to refer to the time

when a participant applies for pension benefits. For example, the SPD has a section entitled

“When You Retire” that states: “Your pension begins the month following the date you elect to

retire or following the last day you work, whichever is later.” Thus, retirement does not appear

to denote the day on which the employer-employee relationship ends. Rather, it is used as a term

of art referring to the date on which the participant seeks pension benefits from the Plan.5 It is

with this understanding that we review the relevant portions of the SPD and Pension Plan.

       When Pearce, or another employee in his position, received the SPD, the circumstances

as well as the SPD’s form and organization would have led him to first review the requirements

for early retirees between the age of 55 and 62 to be eligible to receive supplemental benefits: at

least 85 points and 10 years of “credited service.” Aware that he satisfied both of those

requirements, Pearce would have continued reading, and discovered that the supplemental

benefits would consist of “an early retirement supplement” because he had “30 or more years of
       5
           This was confirmed at argument.

                                                -8-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


credited service.” Immediately after learning that he was eligible for the supplement, Pearce

would see the rules governing receipt of the benefit: “You do not need to be actively employed

at retirement to be eligible for a supplement. However, you must retire and begin receiving

pension benefits within five years of your last day of work for the Company in order to receive

any supplements for which you are eligible.” Beyond this limitation, the SPD offered no

indication to Pearce that his eligibility was further contingent on his employment status at the

time of retirement, and omitted the material limitation that appears in the Pension Plan regarding

“Vested Terminated Participants.” Thus, a “conflict” between the SPD and the Pension Plan

exists because “the [SPD] misleads or fails to state additional requirements contained in the plan

document.” See Lipker v. AK Steel Corp., 698 F.3d 923, 931 (6th Cir. 2012) (citing Mitzel v.

Anthem Life Ins. Co., 351 F. App’x 74, 80 (6th Cir. 2009)). Indeed, the very wording of the

limitation stated in the Pension Plan—“Notwithstanding the foregoing”—indicates that the

limitation is inconsistent with the immediately preceding requirements, which are the only ones

summarized in the SPD.

       This finding is in accord with our past decisions. For example, in Edwards v. State Farm

Mutual Automobile Insurance Co., an employer distributed an SPD to its employees, but it did

not distribute the actual Plan document itself. 851 F.2d 134, 136 (6th Cir. 1988), abrogated on

other grounds by CIGNA, 131 S. Ct. 1866. The SPD contained an “obviously misleading”

statement regarding sick leave, and we held in favor of the employee because the employer

“should have realized that the explicit language of the [SPD] could or would have caused [the

employee] and similarly situated unsophisticated lay employees to rely upon [the plan

administrator’s] inadvertant [sic] misrepresentation to their detriment.” Id.; see also Haus v.

Bechtel Jacobs Co., LLC, 491 F.3d 557, 565 (6th Cir. 2007) (“The principle underlying our



                                               -9-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


decision in Edwards, and the summary plan disclosure obligations contained in ERISA § 1022, is

ultimately one of pragmatic fairness.”). We then stated that “[i]t is of no effect to publish and

distribute a plan summary booklet designed to simplify and explain a voluminous and complex

document and then proclaim that any inconsistencies will be governed by the plan” because

“[u]nfairness will flow to the employee for reasonably relying on the summary booklet.”

Edwards, 851 F.2d at 136 (internal quotation marks and citation omitted); see also Haus,
491 F.3d at 566 (“[W]here a conflict exists between the information contained in a summary plan

description and the plan itself, the resulting ambiguity severely disadvantages plan

participants.”). This reasoning is equally applicable here.

       Similarly, in Lipker, the plaintiff argued that the SPD and the Pension Agreement

conflicted regarding widow’s benefits. 698 F.3d at 931. After reviewing the alleged conflict, we

found that the asserted conflict was “really nothing more than an innocuous ‘omission’” because

the omission “actually ha[d] no effect on the end result,” and determined that “the SPD’s

summary description [wa]s incomplete, . . . but [wa]s otherwise consistent with the Pension

Agreement.” Id. at 931–32. However, we made clear that any material conflict between the

SPD and Pension Plan would create potential liability for the Plan. Id. at 931.

       Here, Pearce was provided an SPD that was directly inconsistent with the Pension Plan

insofar as the requirements for obtaining 30-and-Out benefits are concerned. Thus, the omission

of the “Vested Terminated Employee” sentence was anything but “innocuous,” and, as a result,

the SPD affirmatively “misle[d] or fail[ed] to state additional requirements” for obtaining 30-

and-Out benefits. See id. at 931; see also Edwards, 851 F.2d at 136 (“It is grossly unfair to hold

an employee accountable for acts which disqualify him from benefits if he had no knowledge of

these acts or if these conditions were stated in a misleading or incomprehensible manner in the



                                               -10-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


plan booklets.” (quoting H.R. Rep. No. 93–533, 93d Cong., 2d Sess., reprinted in 1974

U.S.C.C.A.N. 4639, 4646)). Thus, the district court abused its discretion when it denied Pearce’s

motion to add equitable claims under ERISA § 502(a)(3) on the basis of futility.

       The problem of the conflict inherent when an SPD “fails to state additional requirements

contained in the plan document,” Lipker, 698 F.3d at 931, is compounded here by the language

of the SPD. The use of the word “however” in the SPD’s “Monthly Pension Supplements and

Temporary Pension” section alerts participants that the two sentences should be read together.

See Reardon v. Kelly Servs., Inc., 210 F. App’x 456, 460 (6th Cir. 2006) (“The word choice and

syntax of the [SPD] indicates that the two sentences of the provision were intended to be read

together.”). The first sentence clarifies that the participant need not be “actively” employed. It

does not, however, explain if it is distinguishing “active” employees from “inactive” employees

(as the Plan argues), or, rather, if it is simply stating that a participant’s employment status is

irrelevant (as Pearce argues). Given the appropriate lens through which we review SPD terms,

Kolkowski, 448 F.3d at 850, it is easy to understand how Pearce, a non-attorney, would have

understood the latter meaning. Either way, the second sentence sets forth the only affirmative

requirement for the participant: the participant must “retire” and begin receiving benefits within

five years of the last day of work. Stated differently, the first sentence explains what is not

needed (you do not need to be an “active employee”), and the second sentence explains what is

needed (“you must retire and begin receiving pension benefits within five years of your last day

of work for the Company”). Pearce was not an active employee when he retired, and he began

receiving pension benefits within months of his last day of work. Under the terms of the SPD

(but not the Plan because of its additional exclusion), he qualifies for 30-and-Out benefits. It is




                                               -11-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


irrelevant, for purposes of ERISA § 502(a)(3), that he is clearly excluded under the terms of the

Pension Plan.

        Though perhaps an aside, we think it is notable that inclusion of a single sentence, the

exclusion clause (which is already required by 29 U.S.C. § 1022(b)), would have easily

prevented this misunderstanding from arising. Accordingly, we do not run afoul of our long-

standing recognition that “by definition, a summary will not include every detail of the thing it

summarizes.” Lipker, 698 F.3d at 931 (internal quotation marks and citation omitted). Each

detail of the Pension Plan need not be in (nor should be in) the SPD, but material limitations on a

participant’s rights are required to be included. See 29 U.S.C. § 1022(b).

        At bottom, “You don’t have to be an active employee” does not equate to “You must be

an employee.” The district court erred in concluding that a participant, such as Pearce, who read

the SPD would understand that he must be an employee to qualify for 30-and-Out benefits.6

This material conflict between the Pension Plan and the SPD permits Pearce to seek equitable

relief under ERISA § 502(a)(3). CIGNA, 131 S. Ct. at 1880. Accordingly, the district court

abused its discretion when it denied Pearce leave to amend his complaint on the basis of futility.7

                                                        D.

        Pearce next challenges the district court’s decision to strike his reply brief. We review

the district court’s determination to strike Pearce’s reply brief for abuse of discretion. Seay v.

TVA, 339 F.3d 454, 480 (6th Cir. 2003). An abuse of discretion exists when the district court’s

action leaves us with “a definite and firm conviction that the trial court committed a clear error

        6
            The Plan briefly argues that a general disclosure statement contained in the SPD told Pearce that the
Pension Plan controlled in the event of conflict. We have made clear that “it would make no sense for Congress to
require employers to provide clear, simple, complete descriptions of benefits plans if the employee were expected to
also know and understand every clause in the voluminous, complex, and legalistic document the SPD was intended
to accurately describe.” Helwig v. Kelsey-Hayes Co., 93 F.3d 243, 249–50 (6th Cir. 1996). Thus, this argument
fails.
         7
           We express no opinion on the merits of Pearce’s ERISA § 502(a)(3) claims other than that they are not
futile.

                                                       -12-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


of judgment.” Tetro v. Elliott Popham Pontiac, Oldsmobile, Buick, & GMC Trucks, Inc.,

173 F.3d 988, 991 (6th Cir. 1999) (internal quotation marks and citation omitted). District courts

have broad discretion in interpreting, applying, and determining the requirements of their own

local rules and general orders. S.S. v. E. Ky. Univ., 532 F.3d 445, 451 (6th Cir. 2008); United

States v. Gray, 876 F.2d 1411, 1414 (9th Cir. 1989).

       Although Federal Rule of Civil Procedure 72(b) is silent regarding whether reply briefs

are authorized in the context of objecting to a Magistrate Judge’s report and recommendations,

Pearce argues that the Eastern District of Michigan’s Local Rules specifically permit the filing of

a reply brief. That local rules states that “[a] person may file a reply brief within 7 days of

service of a response.” E.D. Mich. L. R. 72.1(d)(4). Pearce also points to the district court’s

Scheduling Order, which provided that “Plaintiff’s Reply, if any, will be due on or before August

23, 2013.”

       Despite the apparent strength of Pearce’s argument, “[w]e do not ordinarily enforce local

rules of practice when the district court, as here, does not enforce them.” United States v.

Kingston, 922 F.2d 1234, 1240 (6th Cir. 1990); Sinito v. United States, 750 F.2d 512, 515 (6th

Cir. 1984) (“[L]ocal rules . . . are designed as internal housekeeping rules to promote the

efficient operation of the district courts; they are not meant to confer rights on litigants.”). We

decline to do so here. The district court did not abuse its discretion.

                                                 E.

       Pearce also argues that the district court erred in denying his discovery request. We

review challenges to a district court’s discovery order for an abuse of discretion. United States

ex rel. Poteet v. Medtronic, Inc., 552 F.3d 503, 510 (6th Cir. 2009). Pearce asserts that the

district court abused its discretion by denying his request for reasonable access to, and copies of,



                                                -13-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


all documents, records, and other information relevant to his claim for benefits because a “full

and fair” administrative hearing is guaranteed by ERISA.            Specifically, Pearce requested

information from the Plan regarding the Plan’s reasoning for not including in the SPD the

substantive limitation clause found in the Pension Plan as well as the identity and background of

the persons who would decide Pearce’s appeal. The district court denied Pearce’s request and

issued a protective order. Pearce argues that he needed this information to discern whether the

ECB “was impacted by a conflict of interest.”

       “The scope of discovery is, of course, within the broad discretion of the trial court. An

order denying further discovery will be grounds for reversal only if it was an abuse of discretion

resulting in substantial prejudice.” Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir.

1998) (internal quotation marks and citation omitted). Where a plaintiff has laid a factual

foundation to support a claim for lack of due process or bias, his right to discovery must be

balanced against the “need to prevent fishing expeditions.” Bush v. Dictaphone Corp., 161 F.3d
363, 367 (6th Cir. 1998) (internal quotation marks and citation omitted). Here, the district

court’s review is limited to the administrative record absent evidence to support “a procedural

challenge to the administrator’s decision, such as an alleged lack of due process afforded by the

administrator or alleged bias on its part.” Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609,

619 (6th Cir. 1998). Pearce does not allege that a conflict of interest is present; rather, he argues

that he should be allowed to engage in discovery to discern whether a conflict exists. Without

such an allegation, we cannot say that the district court’s order substantially prejudiced Pearce.

Lewis, 135 F.3d at 402. Thus, the district court did not abuse its discretion.




                                                -14-
No. 13-2374, Pearce v. Chrysler Group, L.L.C. Pension Plan


                                             IV.

          For the foregoing reasons, we AFFIRM the district court’s decision to deny Pearce

discovery and strike his reply brief; AFFIRM the grant of summary judgment on Pearce’s claim

under ERISA § 502(a)(1); REVERSE the denial of Pearce’s motion to amend to add equitable

claims under ERISA § 502(a)(3); and REMAND for consideration of the ERISA § 502(a)(3)

claims.




                                             -15-